The appellant was convicted in the District Court of Hopkins County for theft of seed cotton over the value of $50, and his punishment assessed at confinement in the penitentiary for five years.
There is no statement of facts in the record, and the only question presented for our consideration is the alleged refusal of the court to quash the indictment, because it is contended that the District Judge, after the jury commissioners had selected the list of grand jurors and before same had been sealed, erased from said list some of the names thereon and directed that other names should be selected by said commission in lieu thereof. The appellant urges the same objections to said indictment that are made in the case of Tom Gentry v. State, No. 10000, this day handed down by the court. The discussion of the points made, citations of authorities and conclusions reached by the court in the Gentry case, supra, are applicable to the instant case, and for *Page 105 
the reasons there stated the objections to said indictments and the action of the court thereon are here overruled.
After a careful examination of the record, and finding no reversible error therein, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.